Case 7:20-mc-00418-CS-JCM Document 48 Filed 07/20/21 Page 1 of 1

UNITED STATES DISTRICT COURT
The Charles L. Brieant, Jr.
Federal Building and United States Courthouse
300 Quarropas St.
White Plains, New York 10601
(914) 390-4124

Chambers of
Hon. Judith C. McCarthy
United States Magistrate Judge

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

-- X
EVENSTAR MASTER FUND SPC, ef al.,

 

Petitioners, SCHEDULING ORDER
-against- 20 Misc. 418 (CS}(JCM)

WALL STREET GLOBAL TRADING CENTER
INC., ef al.,

Respondents.
---- ~--X

 

 

TO ALL PARTIES:

The Oral Argument scheduled for July 23, 2021 at 11:30 a.m. before Magistrate Judge Judith C.
McCarthy is adjourned to July 30, 2021 at 11:30 am. and will be conducted via telephone.
Counsel shall cali the following number at the time of the conference:

Toll-Free Number: 877-873-8017
Access Code: 4264138

The Clerk is respectfully requested to terminate the pending letter motion, (Docket No. 47).

Dated: July 20, 2021
White Plains, New York.

SO ORDERED:

vA. fie Ca
JUDITH C. McCARTHY
United States Magistrate Judge

 
